DOAN, J. —
The Grand Canyon Railway Company, the ap-pellee in this case, brought an action in the district court of Coconino county in 1906 against the treasurer -and tax collector of that county, praying for an injunction against the collection of taxes that had been assessed against the property owned by that corporation for the year 1906, upon the ground that under the laws of this territory the property of the said corporation was exempt from taxation. A general demurrer to the complaint was sustained, on the ground that the complaint did not state facts sufficient to constitute a cause of action. The case was appealed to this court. We held the complaint to be sufficient. Ante, p. 69, 95 Pac. 187. Under the mandate from this court, the case was again tried in the lower court, and is now again before us on appeal.
No briefs have been filed in'this court by counsel, and the only assignments of error were filed in the lower court and appear in the abstract of the record. The first of these 'assignments is as to the sufficiency of the complaint. This was determined by our decision on the former appeal. The other *118two assignments are too indefinite to enable us to consider them.
As the only question presented to us on tbis appeal is the identical question that was determined by us (ante, p. 69, 95 Pae. 187), we affirm the judgment of the lower court in this case on the authority of that decision.
KENT, G. J., and CAMPBELL and NAVE, JJ., concur.